—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered July 7, 1988, which, inter alia, enjoined defendant pendente lite from advertising legal services in certain purportedly deceptive language, unanimously affirmed, without costs or disbursements.
Defendant, an attorney, advertised his services in various newspapers, in advertisements which stated, "divorce, low fee, possible 10 days, green card”, followed by defendant’s name, office address, and telephone number. In the order now appealed from, the court enjoined defendant from continuing these advertisements, finding that a showing had been made that the advertisement was deceptive within the meaning of the New York City Consumer Protection Law (Administrative Code of City of New York § 20-700 et seq.). In affirming the granting of the preliminary injunction, we find no inconsistency between the local law and the legislative delegation of authority to this court to regulate the conduct of attorneys. Nor are we able to discern any implied legislative intent to preempt this area of regulation. Concur—Sullivan, J. P., Ross, Rosenberger, Kassal and Wallach, JJ. [See, 144 Mise 2d 864.]